DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (CN 101364019 A, hereinafter Lee).
With regards to claim 1, Lee discloses a display substrate, (FIGS. 1-14) comprising: 
a plurality of gate lines, (gate lines 22) each of the plurality of gate lines extending in a first direction; (See FIG. 3) 
a plurality of data lines, (data line 24) each of the plurality of data lines extending in a second direction substantially perpendicular to the first direction, the plurality of gate lines and the plurality of data lines being arranged to intersect to define a plurality of sub-pixels arranged in a plurality of rows and a plurality of columns, every multiple sub-pixels in a same row constituting a pixel unit; (See FIG. 3, showing the sub pixels and each pixel region 33 between the gate line 22 and the data line 24) and 
a plurality of common electrode lines, (common lines 30) each of the plurality of common electrode lines extending in the first direction and located between adjacent two of the plurality of gate lines and configured to supply a common voltage to sub-pixels of the plurality of sub-pixels in a same row;  (See FIG. 3) 
wherein the display substrate further comprises: 
a plurality of common voltage input line groups (second common lines 32) extending in the second direction and intersecting with the plurality of common electrode lines; 
wherein common voltage input lines in different groups of the plurality of common voltage input line groups are electrically connected to different common electrode lines of the plurality of common electrode lines, respectively; (See FIG. 3, wherein the different “groups” of common voltage input line groups are up and down from the “group” shown in FIG. 3, and are connected to different common electrode lines in different groups outside of the page of FIG. 3, see Response to Arguments) and 
an orthographic projection of every N columns of pixel units on a substrate covers an orthographic projection of a corresponding common voltage input line group of the plurality of common voltage input line groups on the substrate, where N is an integer greater than or equal to 1. (See FIG. 3, where an orthographic projection of the pixel area 33 covers an orthographic projection of the common lines 32)

With regards to claim 2, Lee discloses the display substrate of claim 1, further comprising a common voltage supply circuit; (data driver IC 60) 
wherein the common voltage supply circuit is electrically connected with the plurality of common voltage input line groups and is configured to provide different common voltages to at least part of common voltage input lines in different groups. (See FIG. 1-5, showing the connection, where the driver ICs 60 can provide different voltages to each line 32) 

With regards to claim 3, Lee discloses the display substrate of claim 1, wherein the multiple sub-pixels comprise a red sub-pixel, a green sub-pixel, and a blue sub-pixel; (Description: “Generally, the LCD device receives the white light from the light source located therein, and with red, green, and blue three primary colour image…”) and 
sub-pixels of the plurality of sub-pixels in a same column has a same color; Preferred Embodiment: “…each of the pixel areas, such as for use with red, green and blue corresponding to one.”) and 
wherein the orthographic projection of the corresponding common voltage input line group on the substrate is within an orthographic projection of a corresponding column of green sub-pixels on the substrate. (See FIG. 3) 

With regards to claim 4, Lee discloses the display substrate of claim 1, wherein the corresponding common voltage input line group comprises one common voltage input line; (common voltage device 102 connected to lines 32) and 
the one common voltage input line is electrically connected with multiple adjacent common electrode lines of the plurality of common electrode lines. (See FIG. 3 and 14, showing the multiple connections) 

With regards to claim 5, Lee discloses the display substrate of claim 1, wherein the corresponding common voltage input line group comprises a plurality of common voltage input lines; (lines 32) and 
each of the plurality of common voltage input lines is electrically connected with a corresponding one of the plurality of common electrode lines, the plurality of common voltage input lines are electrically connected with different common electrode lines, and the different common electrode lines are adjacent. (See FIG. 3, showing the multiple connections)

With regards to claim 6, Lee discloses the display substrate of claim 1, wherein the corresponding common voltage input line group comprises a plurality of common voltage input lines; (lines 32) and 
each of the plurality of common voltage input lines is electrically connected with multiple common electrode lines of the plurality of common electrode lines, the multiple common electrode lines electrically connected with one of the plurality of common voltage input lines are different from the multiple common electrode lines electrically connected with another one of the plurality of common voltage input lines, and all the common electrode lines electrically connected to the plurality of common voltage input lines are adjacent. (See FIG. 3, showing the multiple connections)

With regards to claim 7, Lee discloses the display substrate of claim 5, wherein the corresponding common voltage input line group comprises two common voltage input lines, (lines 32) and the two common voltage input lines are on a same side of a corresponding one of the plurality of data lines. (See FIG. 3, showing the lines 32 on a same side of the right most data line 24) 

With regards to claim 8, Lee discloses the display substrate of claim 5, wherein the corresponding common voltage input line group comprises two common voltage input lines, and the two common voltage input lines are located at two sides of a corresponding one of the plurality of data lines, respectively. (See FIG. 3, showing the lines 32 on two sides of the middle data line 24)

With regards to claim 9, Lee discloses the display substrate of claim 1, wherein a layer where the plurality of common electrode lines are disposed and a layer where the plurality of common voltage input line groups are disposed are sequentially disposed in a direction away from the substrate, and an interlayer insulating layer is disposed between the layer where the plurality of common electrode lines are disposed and the layer where the plurality of common voltage input line groups are disposed, a via hole is disposed at a position of the interlayer insulating layer corresponding to an intersection of a common electrode line and a common voltage input line, and the common electrode line and the common voltage input line are electrically connected through the via hole. (See FIG. 3, showing the sequential disposition over the substrate 10, and showing the via hole 71 electrically connecting lines 30 and 32) 

With regards to claim 10, Lee discloses the display substrate of claim 9, wherein the display substrate further comprises an auxiliary connection portion; (via hole 71) 
the auxiliary connection portion is arranged at the intersection of the common electrode line and the common voltage input line and is connected with the common electrode line as an integral structure. (See FIG. 3, showing the connection being integral) 

With regards to claim 11, Lee discloses the display substrate of claim 9, wherein the display substrate further comprises an auxiliary connection portion; (electrode of via hole 71)
the auxiliary connection portion is arranged at a position corresponding to the via hole and is connected with the common electrode line as an integral structure. (See FIG. 3, showing the connection being integral)

With regards to claim 12, Lee discloses the display substrate of claim 1, wherein each of the plurality of common electrode lines comprises a plurality of common sub-electrode lines, and first ends of the plurality of common sub-electrode lines are connected together and second ends of the plurality of common sub-electrode lines are connected together. (see FIG. 3, where the electrode line 30 branches into the pixel area 33 as sub-electrode lines and are connected) 

With regards to claim 13, Lee discloses the display substrate of claim 1, wherein the plurality of common voltage input line groups extend to a fan-out region: (See FIG. 15, showing the fan out region) 
a plurality of signal input lines are arranged in the fan-out region;
 an extending direction of the plurality of signal input lines is perpendicular to an extending direction of the plurality of common voltage input line groups; and 
each common voltage input line is connected with a corresponding one of the plurality of signal input lines. (See FIG. 15, showing the fan out and connections)

With regards to claim 14, Lee discloses a display device, comprising the display substrate of claim 1. (See FIG. 3, showing the display panel 10)

With regards to claim 15, Lee discloses the display substrate of claim 2, wherein the corresponding common voltage input line group comprises one common voltage input line: (common voltage device 102) and 
the one common voltage input line is electrically connected with multiple adjacent common electrode lines of the plurality of common electrode lines. (See FIG. 14) 

With regards to claim 16, Lee discloses the display substrate of claim 3, wherein the corresponding common voltage input line group comprises one common voltage input line; (line comprising voltage device 102) and 
the one common voltage input line is electrically connected with multiple adjacent common electrode lines of the plurality of common electrode lines. (See FIG. 15) 

With regards to claim 17, Lee discloses the display substrate of claim 2, wherein the corresponding common voltage input line group comprises a plurality of common voltage input lines; (lines 32) and 
each of the plurality of common voltage input lines is electrically connected with a corresponding one of the plurality of common electrode lines, the plurality of common voltage input lines are electrically connected with different common electrode lines, and the different common electrode lines are adjacent. (See FIGS. 3 and 14) 

With regards to claim 18, Lee discloses the display substrate of claim 2, wherein the corresponding common voltage input line group comprises a plurality of common voltage input lines; (lines 32) and 
each of the plurality of common voltage input lines is electrically connected with multiple common electrode lines of the plurality of common electrode lines, the multiple common electrode lines electrically connected with one of the plurality of common voltage input lines are different from the multiple common electrode lines electrically connected with another one of the plurality of common voltage input lines, and all the common electrode lines electrically connected to the plurality of common voltage input lines are adjacent. (See FIG. 3, showing the connection of liens 30 and 32)

With regards to claim 19, Lee discloses the display substrate of claim 6, wherein the corresponding common voltage input line group comprises two common voltage input lines, (lines 32) and the two common voltage input lines are on a same side of a corresponding one of the plurality of data lines. (See FIG. 3, showing the lines 32 on a same side of the right most data line 24)

With regards to claim 20, Lee discloses the display substrate of claim 6, wherein the corresponding common voltage input line group comprises two common voltage input lines, (lines 32) and the two common voltage input lines are located at two sides of a corresponding one of the plurality of data lines, respectively. (See FIG. 3, showing the lines 32 on two sides of the middle  data line 24)

Response to Arguments
Applicant's arguments filed 06/14/2022 have been fully considered but they are not persuasive. 
Applicant essentially argues that because the common voltage input lines 32 of Lee are connected to the same common electrode 30, Lee does not explicitly teach “wherein common voltage input lines in different groups of the plurality of common voltage input line groups are electrically connected to different common electrode lines of the plurality of common electrode lines, respectively,” as recited in claim 1.  
However, Examiner notes that FIG. 3 only shows one group, where different groups are in the repeating pattern off of the page of FIG. 3, in the up and down directions from FIG. 3.  For example, in a group that is above the group of FIG. 3, the input lines 32 are connected to a different common electrode 30.  Therefore, Lee does disclose “wherein common voltage input lines in different groups of the plurality of common voltage input line groups are electrically connected to different common electrode lines of the plurality of common electrode lines, respectively,” as recited in claim 1.  
Therefore, claim 1 is properly rejected, and claims 2-20 are rejected for at least their dependencies.  Examiner recommends further limiting what is meant by connection in “different groups.” Examiner further recommends contacting the Examiner in order to identify language that would further prosecution, e.g. through the AFCP 2.0 program.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249. The examiner can normally be reached M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812